


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is made by and
between Robert A. Young (“Executive”) and Tessera Technologies, Inc., on behalf
of itself and its subsidiaries and affiliates, including, without limitation,
Tessera Global Services, Inc. (together, the “Company”), effective as of the
eighth day following Executive’s signature of this Agreement without revocation
(the “Effective Date”) with reference to the following facts:


A.    Executive was President and CEO of the Company from May 11, 2011 through
noon, Pacific Time, April 15, 2013 (the “Separation Date”).


B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including all amounts due and owing
to Executive, without limitation, under the terms of the offer letter dated May
11, 2011, as amended (collectively, the “Employment Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Separation Payments.
(a)Cash Severance; Consulting Agreement. Without admission of any liability,
fact or claim, the Company hereby agrees, subject to the timely execution of
this Agreement without revocation, and Executive’s performance of his continuing
obligations pursuant to this Agreement, the Consulting Agreement attached as
Exhibit A hereto (the “Consulting Agreement”) and the Employment Confidential
Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”) executed as of May 18, 2011, to provide Executive
the following separation payments: (i) cash severance in the amount of
$1,332,000, payable by the Company on or before April 29, 2013, and (ii) the
payments set forth in the Consulting Agreement.
(b)No Other Payments. Except for the payment of all accrued but unused vacation,
other accrued benefits under other employee benefit plans (including without
limitation the Company’s 401-k plan) and payment from the beginning of the last
pay period through the date hereof no additional compensation or payment is due
and owing to Executive following the date hereof, except as provided herein and
in the Consulting Agreement.
(c)COBRA. The Company shall pay the employee contribution for medical, dental,
and vision coverage for the Executive and his covered dependents (if COBRA
coverage is elected) through (i) April 1, 2015 or (ii) until Executive accepts
employment with an employer that offers alternative health coverage or (iii)
until Executive is otherwise no longer eligible for COBRA, whichever occurs
first. No vacation and holiday pay will accrue after the Separation Date, and
the Executive’s participation in the Company’s 401(k) program will cease after
the Separation Date.
(d)Settlement of Temporary Living Expenses. The Company will reimburse and
assume responsibility for any remaining obligations with respect to Executive’s
reasonable, temporary living expenses incurred in connection with Executive’s
relocation to the San Francisco Bay Area, and will reasonably cooperate with
Executive in the windup of those obligations and the payment of any expenses
associated therewith, including his apartment lease and furnishings and
automobile lease. The Company will have the right to take possession of the
leased apartment, any furnishings, and leased automobile upon its assumption
from, and reimbursement to, Executive of all obligations associated therewith.
Executive will reasonably cooperate with the Company in effecting the foregoing.
(e)Equity Grants. Executive’s outstanding equity grants, to the extent vested as
of the date of this Agreement, will continue to be exercisable in accordance
with the terms of such grants. Executive’s outstanding equity grants, to the
extent not vested as of the date of this Agreement, are by mutual agreement of
the parties, hereby and forever cancelled and forfeited (and will not become
exercisable notwithstanding Executive’s provision of services pursuant to the
Consulting Agreement). A list of your outstanding equity grants and their
treatment under this Agreement is set forth in Schedule 1.
(f)Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
(g)Sole Separation Benefit. Executive acknowledges and agrees that the payments
referenced in this Section 1 are not required under the Employment Agreement,
and constitute adequate and valuable consideration, in and of themselves, for
the promises contained in this Agreement.
(h)Attorneys’ Fees. The Company shall reimburse Executive’s reasonable
attorneys’ fees incurred in connection with the preparation of this Agreement
and the Consulting Agreement, up to a maximum of $35,000.
2.Full Payment. Executive acknowledges that the payments, benefits and
arrangements described herein shall constitute full and complete satisfaction of
any and all amounts properly due and owing to Executive as a result of his
employment with the Company and the separation thereof, other than reimbursement
of expenses incurred prior to the date hereof in the ordinary course of
business.
3.Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 3, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Company Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Company Releasees, or any of them, by reason of any matter, cause,
or thing whatsoever from the beginning of time to the date hereof, including,
without limiting the generality of the foregoing, any Claims arising out of,
based upon, or relating in any manner to Executive’s Employment Agreement, hire,
employment, remuneration, equity grants, failure to grant to Executive equity to
which he claims he was entitled, or separation of the Executive’s employment by
the Company Releasees, or any of them, Claims arising under federal, state, or
local laws relating to employment, Claims of any kind that may be brought in any
court or administrative agency, including any Claims arising under the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, 29 U.S.C.  § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the
California Labor Code; the employment and civil rights laws of California;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.
(b)    Notwithstanding the generality of the foregoing, Executive does not
release Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law, any director and officer policies
of insurance in effect as of the Separation Date; Executive’s right to bring to
the attention of the Equal Employment Opportunity Commission or the California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release Executive’s right
to secure any damages for alleged discriminatory treatment; and any other Claims
that cannot be released as a matter of law.
(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
(i)Executive has the right to consult with an attorney before signing this
Agreement;
(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;
(iii)Executive has seven (7) days after signing this Agreement to revoke it, and
Executive will not receive the severance benefits provided by Section 1 of this
Agreement unless and until such seven (7) day period has expired. If Executive
wishes to revoke this Agreement, Executive must deliver notice of Executive’s
revocation in writing, by email, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Release to Eric Schlezinger, at
eschezinger@tessera.com.
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
4.The Company’s Release of Executive. The Company, on behalf of itself and its
predecessors, successors, and affiliates, hereby releases and forever discharges
Executive, his heirs, successors, assigns, representatives and agents, and all
persons acting by, through, under or in concert with them, or any of them (the
“Executive Releasees”) of and from any and all manner of Claims, which the
Company now has or may hereafter have against the Executive Releasees, or any of
them, by reason of any matter, cause, or thing whatsoever from the beginning of
time to the date hereof. The released claims include, but are not limited to,
claims relating to Executive’s employment or the discontinuance of Executive’s
employment and claims airing under federal, state or local statutory or common
law, such as the California Labor Code and California Business & Professions
Code Section 17200. Notwithstanding the generality of the foregoing, the
released claims do not include Claims based upon acts or omissions of the
Executive for which he would not be entitled to indemnity from the Company as a
matter of contract, law or the Company’s by-laws.
5.    Additional Covenants. Executive and the Company further agree as follows:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, whether
verbally or by non-verbal gesture or communication, either publicly or
privately. Nothing in this Section 6(a) shall have application to any evidence
or testimony required by any court, arbitrator or government agency. The Company
agrees that the Tessera Technologies, Inc. Board of Directors (“Board”) and its
executive officers shall not disparage, criticize or defame Executive, whether
verbally or by non-verbal gesture or communication, either publicly or
privately. The Company will issue a press release in the form mutually agreed
upon concurrently herewith with respect to Executive’s separation and additional
public disclosure shall be consistent with such press release or as otherwise
required by applicable securities laws.
(b)    Non-Solicitation. Executive agrees that during the Term of the Consulting
Agreement he shall not (without the prior written consent of the Company)
solicit, directly or indirectly, personally or through others, encourage,
induce, attempt to induce, solicit or attempt to solicit (whether on Executive’s
own behalf or on behalf of any other person or entity) any employee, consultant,
independent contactor, vendor or customer of the Company to leave his or her
employment, consulting or independent contractor relationship with the Company
or to adversely alter his, her or its business arrangements with the Company.
The foregoing will not prohibit solicitation of employment where Executive can
demonstrate by written records that the employee first initiated contact with
Executive.
(c)     Non-Interference. Executive agrees that during the Term of the
Consulting Agreement, he shall not (without the prior written consent of the
Company) directly or indirectly, personally or through others, interfere or in
any way seek to negatively influence the Company’s relationship or business with
any employee, consultant, independent contractor, stockholder, vendor or
customer of the Company. The foregoing will not prohibit solicitation of
employment where Executive can demonstrate by written records that the employee
first initiated contact with Executive.
(d)    Transfer of Company Property. Executive represents and warrants that, as
soon as reasonably practical, he will leave within his files and laptop turned
over to the Company all electronic or physical files, memoranda, records, and
other documents, and any other electronic, physical or personal property of the
Company which Executive had in his possession, custody or control.
(e)    Executive’s Cooperation.  After the Separation Date, Executive shall
reasonably cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any (i) prosecution of or other filings and
proceedings before the United States Patent and Trademark Office or other patent
office with respect to any pending or future patent applications or issued
patents and (ii) pending or future internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company during his employment
with the Company, including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment, and providing declarations as
requested. Such reasonable cooperation shall be provided without charge (other
than advancement or reimbursement of reasonable expenses) during the period from
the date hereof until the end of the term of the Consulting Agreement (to the
extent within the time commitment provided for in that agreement), and at a
mutually agreeable rate after the term of the Consulting Agreement (or to the
extent outside of such time commitment); shall not interfere with Executive’s
other business obligations at the time; and shall not be required with respect
to any such matter the Executive deems, based upon advice of legal counsel,
reasonably likely to be adverse to the Executive. In addition, Executive shall
cause all shares beneficially owned to be present for quorum purposes and voted,
at the 2013 annual meeting of stockholders or at any adjournments or
postponements thereof, for all of the directors nominated by the Company’s Board
of Directors for election at such stockholder meeting, and shall not participate
or engage in any manner, directly or indirectly, in any opposition to any
directors nominated by the Company’s Board of Directors or support any other
director nominee in connection with such stockholder meeting.
(f)    Board and Office Resignation. Contemporaneous with the execution of this
Agreement, Executive has executed and delivered to the Company a resignation, in
the form of Exhibit B hereto, from all board and officer positions he holds in
the Company and its subsidiaries.
(g)    Review of Press Release. The Company will afford Executive the right to
review and reasonably approve its press release announcing its chief executive
transition insofar as such press release refers to Executive (but Executive
shall not have any approval right with respect to any language in such press
release that does not specifically refer to Executive).
6.    Representations. Executive warrants and represents that (a) he has not
filed or authorized the filing of any complaints, charges or lawsuits against
the Company or any released party with any governmental agency or court, and
that if, unbeknownst to Executive, such a complaint, charge or lawsuit has been
filed on his behalf, he or it will immediately cause it to be withdrawn and
dismissed, (b) the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Executive is a
party or any judgment, order or decree to which Executive is subject, and (c)
upon the execution and delivery of this Agreement by Executive, this Agreement
will be a valid and binding obligation of Executive, enforceable in accordance
with its terms (subject to the uncertainties of California law, the
enforceability exceptions and the discretion of a court or arbitrator in
granting equitable or legal relief). Executive further represents that he has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any similar state law.
7.    No Assignment. Executive and the Company warrant and represent that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise, other than in connection with Executive’s death. If any claim,
action, demand or suit should be made or instituted against the Company or
Executive or any other released party because of any unpermitted assignment,
subrogation or transfer by Executive or the Company, Executive and the Company
agree to indemnify and hold harmless the aggrieved party against such claim,
action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.
8.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.
9.    Agreement to Arbitrate. Any dispute, claim or controversy based on,
arising out of or relating to Executive’s employment or this Agreement shall be
settled by final and binding arbitration in San Jose, California, before a
single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (“AAA”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Arbitration may be compelled pursuant
to the California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company. This Section 9 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that neither this Agreement nor the submission to arbitration
shall limit the parties’ right to seek provisional relief, including without
limitation injunctive relief, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both Executive and the
Company expressly waive their right to a jury trial.
10.    Entire Agreement. This Agreement, the Consulting Agreement and the
Confidentiality Agreement constitute the entire agreement between the parties
with regard to the subject matter hereof and the Confidentiality Agreement shall
continue pursuant to its terms and conditions. The Company and Executive
acknowledge that the termination of Executive’s employment with the Company was
an involuntary separation from service for the purposes of Section 409A of the
Code, and the related Department of Treasury regulations. Executive acknowledges
that there are no other agreements, written, oral or implied, and that he may
not rely on any prior negotiations, discussions, representations or agreements.
This Agreement may be modified only in writing, and such writing must be signed
by Executive and the Chief Executive Officer of the Company and recite that it
is intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
(Signature page(s) follow)


IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement and
General Release to be duly executed and delivered as of the date indicated next
to their respective signatures below.






DATED: April 15, 2013
/s/ Robert A. Young        
Robert A. Young






TESSERA TECHNOLOGIES, INC.


DATED: April 15, 2013




By: /s/ Bernard J. Cassidy
Name: Bernard J. Cassidy
Title: Executive Vice President and Secretary
    
EXHIBIT A


Consulting Agreement
EXHIBIT B


April 15, 2013


Tessera Technologies, Inc.
3025 Orchard Parkway
San Jose, CA 95134


Ladies and Gentlemen:


I hereby resign, effective immediately, from all positions I hold as a member of
the board of directors, or as an officer, of Tessera Technologies, Inc. (the
“Company”) and its subsidiaries. Please be advised that my resignation from
these positions is not because of any disagreement with the Company on any
matter relating to the Company’s operations, policies or practices.






___________________________________
Dr. Robert A. Young
Schedule 1


Outstanding Equity Grants



1






SV\1038500.5